Lyon, J.
For the purposes of these appeals it will be assumed that the proceedings of the board of supervisors on ■the 15th of March and the 4th of September were without authority of law, and, but for the legislation of 1874, that the same are entirely void. We are thus brought at once to consider and determine the validity and effect of that legislation.
1. It is claimed that ch. 7, Laws of 1874, is void because the subject thereof is hot expressed in the title, as required by the constitution, art. IV, sec.-18. The question as to what is a sufficient entitling of a private or. local act, was much considered in Mills v. Charleton, 29 Wis., 400, and in Evans v. Sharp, id., 564. Numerous cases on the subject are cited by DixoíT, C. J., in Evans v. Sharp. Without enlarging upon the question here, it is sufficient to say that, within the principle established by these cases, the entitling of the act under consideration is a compliance with the requirement of the constitution in that behalf.
2. The next question is, Has the legislature power to legalize and render valid the unauthorized acts of the board of supervisors ?'
The proceedings of the board of supervisors of March loth and September 4th amount simply to a contract in form in one case, and a proposition in the other, to purchase the capital stock of the Wisconsin Valley Railroad Company, and to pay for the same in lands and tax certificates owned by the county. The fact that a portion of this stock was owned by individuals, seems quite immaterial. No difference in principle is perceived between a.proposition to buy stock of an individual and one to buy it of the railroad company itself, the purpose and object of the purchase being the same in both cases.That the legislature could have conferred upon the board of *371supervisors, in tire first instance, full power to exchange the lands and tax certificates of the county for capital stock'of the Wisconsin Yalley Railroad Company, for the purpose of aiding that company to construct its railroad to Wausau, is now to'o well settled to be denied or questioned. Had such authority been conferred by the 'legislature before the action of the board of supervisors 'in that behalf, it seems clear that such action would have been valid. —
The extent of the power of the legislature to enact curative laws, and the rule by which, in a case like this, it is to be determined whether the power exists, is stated by Judge Cooley in his treatise on the constitutional limitations of legislative power. Speaking of contracts by municipal corporations, which, when made, were in excess of their authority, but subsequently have been confirmed by legislative action, he says ; “ If the contract was one which the legislature might originally have authorized, the case falls within the rule we have laid down, and the legislative action is to be sustained. Some of the cases where municipal subscriptions in aid of railroads were held valid, were cases where the original undertaking was without authority of law, and was confirmed by retrospective act of legislation.” p.. 879. This rule is sustained, and we think established, by numerous adjudged cases, some of which are cited in the brief of counsel for the board of supervisors. See Fisk v. Kenosha, 26 Wis., 33 (per Dixon, C. J.), and Knapp v. Grant, 27 id., 147. Tested by this rule, the act of 1874 is a valid law, the effect of which is to render the proceedings of the board of supervisors as valid as they would have been had the board acted under competent authority in the first instance. Had the board possessed such authority when it acted, we think no taxpayer of the county could be heard to complain of its action, and it follows from the foregoing views that no such taxpayer can now be heard to complain thereof. It may be observed in this connection, that if ratification of the act of 1874 on behalf of the county is ‘ es*372sential for any purpose, such act was fully ratified by the resolution 'of the board of supervisors adopted March 26, 1874.
. 3, Rut it is claimed that the act of 1874 violates sec. 23, art, IY of the constitution, which ordains that “ The legislature shall establish but one system of town and county government, which shall be as nearly uniform as'practicable,”
The act of 1874 is equivalent to a lavr giving the board of supervisors of Marathon county authority to aid the "Wisconsin Talley Railroad Company in the construction of its road to "Wausau, by subscribing for or purchasing a certain amount of the capital stock of that .company. It differs from ordinary special acts giving the same authority to municipalities, only in this; in such enactment the municipality is usually authorized to contract a debt for the stock, while the act of 1874 does not authorize the county of Marathon to do so- Manifestly, as regards the constitutional provision above quoted, the act of 1874 stands on tbe same footing with all other special acts granting similar powers to specific towns or counties. This court has frequently and uniformly sustained such legislation, and doubtless large investments have been made on the faith of those adjudications, They have thus become a rule of property, and must not now be disturbed-.
Were the question a new one, I apprehend it would not be difficult to show that the purchasing of railroad stock by towns or counties does not pertain to tbe aystem of town and county government, and hence that special acts of the legislature conferring the power to do so are not within the constitutional provision under consideration. But, for reasons already stated, it is unnecessary to determine the question as an original one. It follows from the views above expressed, that tbe judgment of the circuit court confirming the proceedings of the board of supervisors of March 15, 1873, must be affirmed 5 and.that tbe judgment which annuls and vacates the proceedings of September 4, 1873, must be reversed.
By the Court. — It is so ordered.